                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

BRAD PAUL SMITH                                                                       PLAINTIFF
ADC #660448

V.                                  No. 5:18CV00153-SWW-JTR

CORNELIUS CHRISTOPHER, Captain,
Varner Supermax, et al.                                                          DEFENDANTS


                                               ORDER

        The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray and the filed objections. After carefully considering these documents and making

a de novo review of the record in this case, the Recommendation is approved and adopted in its

entirety as this Court's findings in all respects.

        IT IS THEREFORE ORDERED that:

        1.      Smith’s motion for temporary restraining order (Doc. 22) is denied.

        2.      It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

        DATED this 9th day of May, 2019.



                                                           /s/Susan Webber Wright
                                                           UNITED STATES DISTRICT JUDGE
